Case 19-50102-gs Doc 304-1 Entered 03/08/19 13:02:39 Page 1of 4

EXHIBIT 1

EXHIBIT 1
NY DB WO & WW WN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25

26

 

 

Case 19-50102-gs Doc 304-1

Matthew L. Johnson (6004)
Russell G. Gubler (10889)
Ashveen S. Dhillon (14189)
JOHNSON & GUBLER, P.C.
8831 West Sahara Avenue

Las Vegas, NV 89117
Telephone No. (702) 471-0065
Facsimile (702) 471-0075
mjohnson@mjohnsonlaw.com
Attorneys for Trans Lease, Inc.

Entered 03/08/19 13:02:39 Page 2 of 4

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re:

DOUBLE JUMP, INC.
Debtor.

Affects:

__ Affects ALL Debtors

__ Affects Double Jump, Inc.
__Affects Dora Dog Properties, LLC
__ Affects Dog Blue Properties, LLC
__Affects Brandy Boy Properties, LLC
__ Affects 475 Channel Road, LLC
__ Affects Park Road, LLC
__Affects 140 Mason Circle, LLC
X Affects DC Solar Solutions, Inc.
__ Affects DC Solar Distribution, Inc.
__Affects DC Solar Freedom, Inc.

Case No. BK-19-50102-btb (Lead Case)

Jointly Administered with:

 

19-50103-btb Dora Dog Properties, LLC
19-50104-btb Dog Blue Properties, LLC
19-50105-btb Brandy Boy Properties, LLC
19-50106-btb 475 Channel Road, LLC
19-50108-btb Park Road, LLC
19-50109-btb 140 Mason Circle, LLC
19-50130-btb DC Solar Solutions, Inc.
19-50131-btb DC Solar Distribution, Inc.
19-50135-btb DC Solar Freedom, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

DECLARATION OF CARY CORCILLO IN
SUPPORT OF TRANS LEASE INC.’S MOTION
FOR RELIEF FROM AUTOMATIC STAY

Hearing Date: April 16, 2019
Hearing Time: 10:00 AM
Location: 300 Booth Street, Reno,
NV 89509, Courtroom #2.

 

 

CARY CORCILLO, being first duly sworn on oath, deposes and states as follows:

 
>

“SO DN WS

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304-1 Entered 03/08/19 13:02:39 Page 3 of 4

I am over 18 years of age and I am competent to testify to the facts set forth in the Declaration

and have person knowledge of these facts. I make this Declaration on my own personal

knowledge in support of Trans Lease, Inc.’s Motion for Relief from the Automatic Stay

(“Motion”).

I am the Credit and Collections Specialist for Trans Lease, Inc (“Creditor”).

On or about December 28, 2016, Debtor as Borrower and Creditor as the Secured party

executed a Loan and Security Agreement (hereinafter “Agreement”) for Debtor’s purchase of

a 2016 Outlaw Prevost H3-45 VIP RV (“Motor Home” and/or “Collateral’”’). See Loan and

Security Agreement, attached to Motion as Exhibit 2.

The Agreement contains the following pertinent terms:

a. Debtor will pay $1,170,395.00 to the order of Creditor together with interest on the
unpaid principal balance from time to time outstanding, payable monthly at the rate of
6.35% per annum. /d., p. 1, § 1(a).

b. The Loan is payable in sixty (60) consecutive monthly payments of principal and
interest in the amount of $22,850.18, with the first such installment payable February
5, 2017 until January 5, 2022. Jd, ¥ 1(b).

c. If any installment is more than ten (10) days late, Borrower agrees to pay a late charge

of 5% of such payment. /d.

d. The Agreement granted Creditor a security interest in the Motor Home as collateral.
Id, 42.
e. Debtor will retain possession of the Collateral and not sell, exchange, assign, loan,

deliver, lease, mortgage, or otherwise dispose of the Collateral. Jd, p. 2, § 4(c).
On information and belief, in or about June 2018, Debtor brought the Collateral to Creditor
for the purpose of making small repairs to the Collateral’s exterior and interior as well as for

minor maintenance and warranty work.

 
Oo > SN BD NH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

10.

11.

Case 19-50102-gs Doc 304-1 Entered 03/08/19 13:02:39 Page 4of 4

On information and belief, in or about July 2018, Creditor contacted Debtor to notify Debtor
that Debtor’s requested repairs and maintenance of the Collateral had been completed and that
the Collateral was ready for Debtor’s retrieval. Debtor has failed to retrieve the Collateral.

As aresult, the Collateral has been in Creditor’s possession since that time.

Further, since January 5, 2019, the Debtor has failed to pay its monthly payments to Creditor,
as is required under the Parties’ Agreement. Currently, Debtor owes a total amount of
$71,978.06, which includes the monthly payment rate of $22,850.18 for January 2019,
February 2019, and March 2019 and late fees in the amount of $2,285.01 for failing to pay the
monthly installment payment for January and February 2019, as prescribed under the
Agreement.

Borrower has defaulted on the Loan and Security Agreement by failing to make the payment
due on January 5, 2019, February 5, 2019, and March 5, 2019. See Motion, Exhibit 2, p. 3, ]
6.

As of February 5, 2019, the entire remaining balance for the Motor Home is $801,848.52. See
Payoff Quote, attached to Motion as Exhibit 3.

Based on the information obtained by Creditor, the current estimated wholesale value of the
Motor Home is approximately $700,000.00 and the estimated retail value of the Motor Home
is approximately $800,000.00. This particular Motor Home is no longer being manufactured.

I declare under penalty of perjury that the foregoing is true and correct.

Further, Declarant saith naught.

DATED this 8" day of March, 2019.

/s/ Cary Corcillo
CARY CORCILLO

 
